Citation Nr: 1218067	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-47 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand, currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to March 1999.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to an increased rating for status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand (right hand disability), rated 10 percent disabling.

In May 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, a new VA examination.  For the reasons stated below, the examination was adequate and the RO/AMC complied with the Board remand instructions.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right hand disability does not cause ankylosis or significant loss of motion of the wrist or any of the digits, and symptoms of this disability most nearly approximate mild incomplete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5215, 4.124a, DC 8516 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to an increased rating for his right hand disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2008 letter.  In addition, in a March 2009 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   While the March 2009 letter was provided after the initial adjudication of the claim, the timing deficiency was cured by readjudication of the claim in the October 2009 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded March 2008, September 2009, and June 2011 VA examinations.  In its May 2011 remand, the Board found that the September 2009 VA examination inadequate because it did not contain range of motion findings.  For the reasons stated below, the June 2011 VA examination remedied this inadequacy and the VA examinations in the claims file are adequate to decide the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The increased rating claim on appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 percent rating is proper.

During service, the Veteran fell and sustained a right metacarpal fracture and subsequently underwent open reduction and internal fixation surgery.   In his written statements, the Veteran complained of numbness and pain in parts of his right hand as well as loss of strength preventing him from using his right hand to lift or hold heavy items.

The Veteran's right hand disability is rated under DCs 5215-8516.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  38 C.F.R. § 4.71a, DC 5215 provides a maximum 10 percent rating for limitation of motion of the wrist where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  The ratings are the same regardless of whether the wrist affected is the dominant hand.  DCs 5214 and DCs 5216 through 5230 provide ratings for ankylosis or limitation of motion of various combinations of digits, and some of these ratings vary according to whether the digits affected are on the dominant hand.  The Veteran is right handed.  With regard to what constitutes normal range of motion, Note 1 following DC 5215 provides that, for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  38 C.F.R. § 4.124a, DC 8516 provides that a 10 percent disability rating is assigned for mild incomplete paralysis of the major or minor extremity.  If there is moderate incomplete paralysis, a 30 percent evaluation is assigned for the major extremity.  If the paralysis is severe, a 40 percent evaluation is assigned for the major extremity.  Complete paralysis warrants a 60 percent rating for the major extremity, and the criteria for this rating refers to the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; the loss of extension of the ring and little fingers, the inability to spread the fingers (or reverse), the inability to adduct the thumb; flexion of the wrist weakened.

For the following reasons, a rating higher than 10 percent is not warranted for the Veteran's right hand disability under any potentially applicable diagnostic code.   On the March 2008 VA examination, the examiner indicated that the claims file was not available for review but he reviewed electronic records.  The June 2011 VA examiner indicated that he had reviewed the claims file.  Both examiners gave detailed range of motion findings of the wrist and each digit in all planes of motion, and indicated, consistent with the normal range of motion figures in Note 1 following DC 5215, that range of motion of the wrist and each digit was essentially normal.  The Board notes that, if a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  That appears to be the situation in this case, as ratings higher than 10 percent require ankylosis.  In any event, each examiner indicated that range of motion remained the same after three repetitions, with no reduction in motion due to any of the DeLuca factors.  Each examiner also noted that the Veteran complained of pain but that findings were normal.  The June 2011 VA examiner noted that, although the Veteran stated he was in pain, his pulse rate, breathing, and other physical signs remained normal, and there was no clinical evidence of pain on all ranges of motion.  Each examiner also noted that there was no ankylosis.  As noted, the September 2009 VA examiner did not provide range of motion figures and the Board in May 2011 found the examination inadequate in this regard.  The Board instructed that a new examination be conducted that contained range of motion findings.  The June 2011 VA examination report contained detailed range of motion findings and the RO/AMC thus complied with the Board remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The essentially normal range of motion findings in all planes of motion after three repetitions and the lack of ankylosis warrants a finding that no higher rating is warranted under DCs 5214 through 5230, which require either reduction in range of motion or ankylosis for a rating higher than 10 percent.  The Veteran is competent to state that he experiences pain, but even if these statements are credible, while pain on motion may warrant a compensable rating in some circumstances, pain, by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors to the extent they are applicable.  See Mitchell v. Shinseki, 24 Vet. App. 32 (2011).

As to neurological symptoms relating to the ulnar nerve, the March 2008 VA examiner recommended that nerve conduction studies be completed, but they were not performed.  On examination, the Veteran's grip strength was strong, there was no wasting of the interossei muscles or thenar eminence.  The examiner concluded that neurovascular status was well as appearance was normal.  On the September 2009 VA examination, grip strength was normal, there was no atrophy of small muscles of the right hand, and no atrophy of the muscles supplied by the right ulnar nerve, no fasciculations, no involuntary movements, no tremors.  There was reduced sensation to pinprick in glove distribution just above the wrist bilaterally.  There was also reduced sensation to pinprick on the ulnar aspect of the right hand both on dorsal and palmar aspects corresponding to right ulnar nerve distribution.  Tinel's sign, which is considered secondary to polyneuropathy, was positive on tapping both median nerves and both ulnar nerves.  Detailed nerve conduction studies showed evidence of right ulnar peripheral neuropathy mild in degree but no signs of motor nerve dysfunction.  The diagnoses were right ulnar sensory neuropathy mild in degree secondary to right hand injury, neurogenic pain of constant type for which the patient takes Methadone at present, and idiopathic peripheral neuropathy probably metabolic in origin causing glove and stocking hypoesthesia and positive Tinel signs in upper extremity nerves and reduced reflexes peripherally.  In his comments, the examiner indicated that the Veteran's condition had not essentially changed since the March 2008 examination, and that the Veteran did have neuropathic pain from right ulnar sensory neuropathy, and there was also electrodiagnostic evidence of right peripheral motor neuropathy but no motor dysfunction and no disability resulting from muscle weakness or muscle loss.  He also noted that peripheral neuropathy in the upper extremities seemed to have improved over the past five years especially after the Veteran stopped taking alcohol and nicotine, and the Veteran's present disability was largely from non-neurological causes such as schizophrenia rather than from the right hand condition.

On the March 2011 VA examination, motor function of all interphalangeal joints, flexion, extension, abduction, and adduction were 5/5 on all fingers.  Motion of the thumb on opposition, flexion, extension, and adduction showed full and normal range of motion and normal motor power.  Grip strength was 61 pounds on the left and 14 pounds on the right, and the examiner noted that the Veteran appeared to be "minimizing."  When both hands were placed together, all motions of all fingers appeared to be normal.  There was no wasting of the hypothenar eminence or any of the muscles of both hands, and the intercossei appeared normal.  The examiner reiterated that both hands appeared normal clinically.  Careful sensory examination revealed normal sensory examination of the right hand and wrist and both upper extremities.  The examiner reviewed the claims file in particular the Veteran's complaints of pain, weakness, and hesitance to use his hand, and noted that despite these symptoms there was no wasting of any muscles of the hand, both hands appeared of equal dimension, and the thenar muscles appeared normal.  The impression was of right fifth metacarpal fracture with closed reduction followed up by fusion of the hamate to the base of the right metacarpal, with little or no clinical evidence of sequelae, and neuropathy across the back if the right hand in an area that involved both the ulnar and radial nerve.  In his discussion, the examiner noted that, although the Veteran complained of pain between 8 and 10 on a scale of 10, the pain did not appear to be as bad as stated because the Veteran's heart and pulse rate were normal, and there appeared to be an element of disingenuity.  He again noted the normal motor function, range of motion, and sensory examination, and concluded that there appeared to be an element of disingenuity.  After reviewing the results of four previous nerve conduction studies, each similarly showing mild sensory neuropathy involving the ulnar nerve, the examiner concluded that a fifth study was unnecessary.  The examiner again noted that there was no muscular wasting, no clinical evidence of significant sensory loss, and that a careful sensory examination, conducted when the Veteran was distracted, showed an intact sensory exam.  He concluded that the Veteran's right hand not worsened since previous examination, that it appeared to be reasonably functional, far more than the Veteran complained of.

The VA treatment notes, which mostly related to the Veteran's psychiatric disability, also contained normal neurologic findings.  For example, November 2006 VA  emergency room notes indicated that on neurologic examination motor power was grossly normal and deep tendon reflexes were intact and symmetric. 

The above evidence reflects that the Veteran is not entitled to a rating higher than 10 percent for right hand disability under DC 8516 or any other neurologic diagnostic code because his symptoms most nearly approximate mild incomplete paralysis.  Neurologic examination findings were predominantly normal, and many of the sensory abnormalities were attributed by the September 2009 VA examiner to other factors such as the Veteran's stopping of consumption of alcohol and nicotine, and non-neurological causes such as schizophrenia as opposed to being residual to the right hand disability.  On the March 2008 VA examination, no significant neurologic abnormalities were found.  The examination reports were adequate and the findings entitled to significant probative weight because the examiners considered the Veteran's prior medical history and examinations, described the neurologic symptoms in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As noted above, the Veteran complained of numbness and pain in parts of his right hand as well as loss of strength preventing him from using his right hand to life or hold heavy items in his written statements and he also did so on examination.  The Veteran is competent to state that he experiences these symptoms.  The examiners, in particular the June 2011 examiner, found that the clinical findings conflicted with the Veteran's report of symptoms.  The Board finds the specific, reasoned conclusions of the trained health care providers based on their examination results to be of greater probative value than the Veteran's statements in this regard, and has consequently found that the symptoms most nearly approximate mild incomplete paralysis of the ulnar nerve as indicated by those examination results.  As noted by the examiners, the Veteran's self reporting, to include his pain level and decreased strength, are inconsistenet with the objective findings and are not credible. 

In addition, given that the Veteran underwent surgery related to his right hand disability, the Board must consider whether he is entitled to a separate rating for the surgical scar.  On the March 2008 VA examination, there were two wrist scars measuring 3.5 and 5 mm in length and 3 mm in width.  The examiner found that the scars were not tender even though the Veteran claimed to have point tenderness on one of the scars, because he did not wince or flinch when the scar had pressure applied to it.  On the June 2011 VA examination, there were two scars measuring 1 and 2 inches.  Both scars were well healed, with no skin issues, good form and function with motor function beneath the scar normal.  The scars were nontender and not disfiguring.  As there is no evidence of any abnormalities due to the Veteran's right wrist scars, a separate rating for these scars is not warranted under 38 C.F.R. § 4.118, DCs 7801 through 7805 under the criteria in effect prior to and from October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right hand disability are fully contemplated by the applicable rating criteria.  The hyphenated diagnostic codes under which the disability is rated reflects that the applicable criteria contemplate both the orthopedic and neurologic manifestations of the disability, and, given the right hand surgery, the Board has also considered whether a separate rating is warranted under the criteria applicable to scars.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's right hand disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's right hand disability do not more nearly approximate the criteria for a rating higher than 10 percent under any potentially applicable diagnostic code.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to an increased rating for status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand, currently rated 10 percent disabling, is denied.

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  During the March 2008 VA examination, the Veteran indicated that his right hand disability prevented him from working, and he indicated on the June 2011 VA examination that he had not worked since June 2005.

As the issue of entitlement to a TDIU has been raised but was not considered by the RO, the case must be returned to the RO for initial consideration of this claim.  The Court has not yet offered guidance in a binding, panel decision as to whether remand or referral is the appropriate action for the Board to take in these circumstances.  The Board finds that the most persuasive single judge Court decisions on this question have found that, given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Speight v. Shinseki, No. 09-3000, 2011 WL 1557391, at *4 (Vet. App. Apr. 26, 2011) (Moorman, J., mem.); Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (VA may separate out parts of a claim through referral or remand, which are distinct concepts).

The Board also notes that it is permissible to find that an extraschedular rating is not warranted without first deciding a claim for a TDIU because the question of whether there was marked interference with employment need not necessarily be reached in considering whether an extraschedular rating is warranted and, in any event, the issues of TDIU and extraschedular consideration are not necessarily inextricably intertwined because they contain different standards regarding employment and employability.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet.App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).

Accordingly, the claim for entitlement to a TDIU is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claims for increased ratings for his right ankle and lumbosacral spine disabilities.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


